Citation Nr: 9904514	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-50 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a liver condition.  
That decision came up to the Board on appeal in February 
1998, at which time it held that new and material evidence 
had been submitted to reopen the claim.  The underlying issue 
of entitlement to service connection for a liver condition 
was remanded back to the RO for original review.  In a 
November 1998 Supplemental Statement of the Case, the RO held 
that entitlement to service connection for a liver condition 
was not warranted.  As a result, this case is back before the 
Board for appellate review.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a liver condition is plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a liver condition, and, therefore, 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records show that the veteran had no physical 
defects, including liver problems, at the time of his 
induction into service, according to a December 1966 
induction medical examination report.  Service outpatient 
records, dated in October 1968, show that the veteran was 
seen for complaints of diarrhea and cramps in his right lower 
quadrant.  An October 9, 1968, record indicates that, on 
physical examination, the veteran had a palpable and tender 
liver, which was felt 4 centimeters below the right costal 
margin.  Laboratory studies revealed that he had an elevated 
liver function (SGOT) study.  The impression was questionable 
early hepatitis.  An October 10, 1968, record shows an 
impression of anicteric hepatitis.  An October 25, 1968, 
record indicates that the veteran had continued complaints of 
abdominal pain and a tender liver.  Impression was deferred.  
An October 28, 1968, record indicates that amoebiasis and 
salmonella should be ruled out.  An October 29, 1968, record 
reflects that liver function studies (including SGOT) were 
within normal limits.  Impression was hepatosplenomegaly with 
diarrhea of unknown cause.  This impression was continued in 
an October 30, 1968, record.

A November 1968 Physical Profile Record indicates that the 
veteran was returned to full duty with no restrictions.

An April 1969 outpatient record indicates that the veteran 
had right lower quadrant pain after jumping a motorcycle.  
Physical examination revealed no enlargement of the liver.  
Assessment was muscle strain.

An October 1969 report of medical examination indicates that 
the veteran had no physical defects, including no liver 
problems.

The veteran's June 1971 separation medical report shows no 
physical defects; no liver problems are noted.

Subsequent to service, a VA hospital summary is dated 
September 1972 to November 1972.  It shows that the veteran 
was admitted for a passive aggressive personality disorder 
and a fractured right foot.  His chief complaint was of 
increased alcohol consumption, approximately 24 cans of beer 
per day, 4 days per week.  The summary states that laboratory 
tests were mostly within normal limits; the veteran's liver 
enzymes decreased and there did not seem to be any major 
liver damage at that point.

A January 1973 VA hospital summary shows that the veteran was 
admitted for alcohol addiction and a passive-aggressive 
personality.  The veteran reported consuming 1 case of beer 
per day.  The summary indicates that he did not want 
treatment at that time and was discharged irregularly prior 
to completion of liver function tests.

An October 1979 letter from a VA psychiatrist indicates that 
the veteran was admitted for symptoms of depression arising 
from a situational crisis and from acute and chronic alcohol 
abuse.  Diagnosis was reactive depression and alcoholism.

VA outpatient records from September 1984 reflect that the 
veteran had been drinking heavy for 16 years, but had been 
sober for 2 months.  He had been drinking 2 cases per day.  
The records show that physical examination revealed a normal 
liver.

A July 1994 VA general medical examination report indicates 
that, as medical history provided by the veteran, he had an 
enlarged liver in the past.  The report indicates that an 
enlarged liver was not noted at the time of the examination.  
The veteran's abdomen was soft, nontender, nondistended, and 
without any organomegaly.  The liver was 10 centimeters in 
the right mid clavicular line.

The most recent medical evidence consists of VA outpatient 
records from May 1996 to July 1996.  A May 1996 record 
indicates that the veteran had a history of an enlarged liver 
in service.  The veteran reported that he had an occasional 
beer, but was not a heavy drinker.  Objective examination of 
the abdomen revealed no tenderness or masses.  Laboratory 
tests showed elevated liver function studies.  Assessment was 
increased liver function studies questionably from alcohol 
consumption.  An abdominal ultrasound revealed a dense liver.  
A June 1996 record reflects that liver function studies were 
still elevated, but improved.  Laboratory tests for hepatitis 
B and C were negative.  Physical examination of the abdomen 
was benign.  Assessment was increased liver function studies 
probably from fatty liver and alcohol consumption.  The July 
1996 record also indicates elevated liver function studies 
and a diagnosis of fatty liver.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that the RO found the 
veteran's claim not well grounded because there was no 
evidence of a current, chronic liver disease or disability.  
The Board agrees, in part, with the RO's assessment, given 
that none of the recent medical evidence provides a diagnosis 
of any specific liver disease.  However, the Board also 
recognizes that the most recent medical records provide 
evidence of elevated liver function studies and a fatty 
liver.  Therefore, for present purposes, the Board finds that 
the first prong of a well-grounded claim has been met.

In regard to the second prong of a well-grounded claim, (i.e. 
that of an inservice disease or injury), the Board also finds 
that the veteran has met his initial burden for a well-
grounded claim.  Specifically, the Board finds that he was 
treated for an enlarged liver during service in October 1968.  
While hepatitis, amoebiasis, and salmonella were all 
considered as possible pathology, no diagnosis of any liver 
disorder was made during service.

In light of the above, the determinative issue for purposes 
of a well-grounded claim is whether the claims file contains 
any competent evidence that the veteran's current elevated 
liver function studies and fatty liver are related to his 
inservice enlarged liver or are otherwise related to service.  
Caluza, 7 Vet. App. at 506.  After careful review of the 
record, the Board finds no such evidence.  Specifically, the 
Board finds no evidence linking the veteran's current liver 
problems to service.  As stated above, he was treated for an 
enlarged liver in October 1968.  However, he was subsequently 
released to full duty in November 1968 and service medical 
records show no recurrence of an enlarged liver at any other 
time.  Subsequent service medical examinations, including his 
1971 separation examination, do not indicate that the veteran 
had any liver problems.  After service, the veteran shows 
intermittent treatment for psychiatric problems and alcohol 
abuse, as well as several unrelated physical problems; 
however, no medical evidence subsequent to October 1968 
indicates that the veteran had an enlarged liver.  Physical 
examinations in 1984, 1994, and 1996 all indicate that his 
liver was normal in size.  Furthermore, the Board notes that, 
where the recent medical evidence does indicate a possible 
etiology for the veteran's elevated liver function studies, a 
fatty liver and alcohol consumption are mentioned.

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's current 
elevated liver function studies and fatty liver were incurred 
in service or are related to his inservice enlarged liver.  
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection, as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for a liver disorder is 
denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

